DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims Status
            Claims 1, 3 and 5-10 are currently pending in the application.
            Claims 2,4 and 11-20 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-6 recited the limitation “the interval tD” and “decode ND”, it is unclear as the claim limitation. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0059951 A1 to Gutarin et al in view of US 2017/0156015 A1 to Stockhammer et al.
As to claim 1, Gutarin discloses a method of selecting a next sequential one of a plurality of available variant segments in an adaptive bitrate presentation, each displaying content at a respective one of a plurality of different playback qualities, selection based on a determined playback performance of at least one previously-received segments in the adaptive bitrate presentation (see fig.5-6; page.6, ¶0067-¶0068), the method comprising; determining if the presentation throughput of the previously-received media program segment differs from the desired presentation throughput by more than a tolerance amount comprises: comparing at least the determined time interval tD with a desired playback frame interval of the media program (see fig.8A-8B; page.6, ¶0072-¶0073).
Gutarin does not explicitly discloses using a local clock to determine the interval tD that was required to decode ND frames of each of the at least one previously-received segments.
Stockhammer discloses using a local clock to determine the interval tD that was required to decode ND frames of each of the at least one previously-received segments (page.7, ¶0086-¶0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gutarin with the teaching as taught by Stockhammer in order to determine when each segment is available, based on the starting time as well as the durations of the segments preceding a particular segment.
As to claim 3, Gutarin further discloses wherein the desired playback frame interval is specified in the master playlist (see fig.7; page.6, ¶0070).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0059951 A1 to Gutarin et al in view of US 2017/0156015 A1 to Stockhammer et al, and further in view US 9094737 B2 to Shivadas et al.
As to claim 5, Gutarin and Stockhammer do not discloses wherein ND > 2.
Shivadas discloses wherein ND > 2 (see fig.2; col.5, ll.39-57 and col.10, ll.3-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gutarin and Stockhammer with the teaching as taught by Shivadas in order to playback and decode blocks of encode the same content and share the same time code that are aligned or coincide in time.

Allowable Subject Matter
Claims 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9537917 B2 to Ramamurthy.
US 2013/0016791 A1 to Collard et al.
US 2014/0344468 A1 to Saremi.
US 2018/0020246 A1 to Harrison et al.
US 2020/0128293 A1 to MITTAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424